 ASSOCIATED DRY GOODSCORPORATION271requiring membership in a labor organization as a condition of employment.as authorized in Section 8 (a) (3) ofthe Act.GAGNON PLATING AND MAiNUFACTJRING COMPANY,Employer.Dated ------------------------By ---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by other material.ASSOCIATED DRY GOODS CORPORATION (LORD&TAYLORDIVISION),FORMERLYLORD&TAYLORandUNITED DEPARTMENT STORE WORKERS,OF AMERICA, CIO.Case No. O-CA-2029.March 4,1953Decision and OrderOn November 28, 1952, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended that thoseallegations of the complaint be dismissed.Thereafter, the Respond-ent and the Union filed exceptions and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the,case,and, hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions andmodifications :1.At the close of the hearing, the Trial Examiner dismissed theallegation of the complaint which alleged that the Respondent hadviolated the Act by threatening its employees with the loss of benefitsin the event they became unionized.The Union excepts to this dis-missaland we find merit in its exceptions.According to the creditedand uncontradieted testimony of Irwin Weiner, one of the Respon-dent's shoe salesmen, he and his supervisor, Section Manager RoyStohldrier, had a discussion about unions in the storesometime in'Pursuant to the provisions of Section3 (b) of the Act, the Boardhas delegated itspowers in connectionwith thiscaseto a three-member panel [Members Houston, Styles,and Peterson].103 NLRB No. 28. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 1951.Stohldrier stated that he had worked for anotherstore where they had had a union, and that if there were a union at Re-spondent's store the spirit would be gone, and that most likely theemployees would lose some of the benefits they had and that, forinstance,Respondent might install a time clock.We believe thatthis statement constitutes a threat of loss of benefits if the employeesbecome unionized.We find that by such threat, Respondent inter-fered with, restrained, and coerced its employees in the exercise oftheir rights guaranteed them by Section 7 of the Act, in violationof Section 8 (a) (1) of the Act 22.We agree with the Trial Examiner's finding that Respondent'sinterrogation of employee Wiszuk was in violation of Section 8 (a)(1) of the Act.This interrogation was not, as Respondent contends,noncoercive or isolated.From the end of June through September1951,Wiszuk, a known union adherent,3 was questioned on 4 occasionsby 4 different supervisors as to why he favored the Union.We find,as the Board has previously held, that questions of this type are co-ercive in nature even if the person to whom the questions are addressedis a known union adherent .4We further find that, particularly whenviewed in conjunction with the threat addressed to Weiner, these in-cidents of interrogation are sufficient to support a finding of violationof Section 8 (a) (1) and an order enjoining like or similar violations.b3.For the reasons set forth fully in the Intermediate Report, weagree with the Trial Examiner that the Respondent did not violatethe Act by its conduct in depriving nonemployee organizers of accessto the nonpublic areas of the store.This case differs in materialaspects from theMarshall Fieldcase 6 relied on by the Union.Forexample, the Union here did not establish that it could not contactthe employees outside the store without undue difficulty.7Moreover,the Respondent here had agreed early in the organizing campaigntopermitundisturbed solicitation by nonemployee organizers on theselling floors, if the organizers would agree not to enter the nonpublicareas of the store.Therefore, as the record here, unlike the recordin theMarshall Fieldcase, fails to establish that the denial of accessof nonemployee organizers to the nonpublic areas of the store madeorganizing the employees a practical impossibility, we find that Re-spondent did not violate the Act by excluding nonemployee organizersfrom the nonpublic areas.2DixieMercerizing Company,86 NLRB 285, enfd. 188 F. 2d 366 (C. A. 6).8Wiszuk's name appeared as a member of the Union's organizing committee on a flyerdistributed by the Union during the end of June4Hawley Broadcasting Company,100 NLRB 791.6 SyracuseColorPress, Inc.,103 NLRB 377.sMarshall Field t Company,98 NLRB 88, enforced as modified 200 F. 2d 375 (C. A. 7).7All employees entered the store by two employee entrances which a majority alsoused as exitswhile rush-hour traffic made leaflet distribution at the end of the workingday exceedingly difficult, no such difficulty was experienced at the beginning of the workingday, when the Union did distribute leaflets to employees entering the store. ASSOCIATED DRY GOODS CORPORATION273OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Associated Dry Goods Corpora-tion (Lord & Taylor Division), formerly Lord & Taylor, New YorkCity, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations,to join or assist United Department Store Workers of America, CIO,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the Act,by : (1) Threatening its employees with loss of benefits in the eventthe store becomes unionized; (2) interrogating its employees as tothe reasons for their union interest.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which we find will effectu-ate the policies of the Act :(a)Post in conspicuous places in its offices and place of businessat New York City, including all places where notices to employees arecustomarily posted, copies of the notice attached hereto as anappendix.8Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by theRespondent's representative, be posted by it immediately upon receiptthereof, and maintained by it for at least sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Decision and Order whatsteps Respondent has taken to comply therewith.IT Is FURTHER ORDERED that the complaint be dismissed except inso-far as it alleges threat of the loss of benefits and interrogation inviolation of Section 8 (a) (1) of the Act.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." 274DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Natiomal.LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employeesas to the reasons fortheir union interest.WE WILL NOT threaten our employees with theloss of benefitsin the event the store becomes unionized.WE WILL NOT in any like orrelated manner interferewith, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist UNITEDDEPARTMENT STORE WORKERS OF AMERICA, CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing or to engage in other concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, ex-cept to the extent that such right may be affectedby an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.ASSOCIATED DRY GOODS CORPORATION(LORD & TAYLOR DIVISION),Employer.Dated -------------- By --------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon a charge filed by United Department Store Workers of America, CIO,herein called the Union, the General Counsel by the Regional Director for theSecond Region(New York City), of the National LaborRelations Board, hereincalled the Board, issued his complaint dated May 22, 1952, againstAssociatedDry Goods Corporation (Lord & Taylor Division), formerly Lord & Taylor,herein called the Respondent,'allegingthat theRespondent had engaged in andIThe original complaint named Lord&Taylor only as the Respondent.The com-plaint was amended at the hearing as shown above.Until August 24, 1951, the businesswas conducted by Lord & Taylor,a New York corporation, and although independentlymanaged was controlled through ownership of securities by Associated Dry GoodsCorporation,a , Virginia corporation.On that date Lord&Taylor and other compan4eswere consolidated into Associated Dry Goods Corporation.Thereafter the businessformerly conducted by Lord & Taylor continued to be operated as ' a division,-of theAssociated Dry Goods Corporation with substantially the same employees,management,and policies.It is conceded that Associated Dry Goods Corporation is responsible forthe conduct of Lord & Taylor. ASSOCIATED DRY GOODS CORPORATION275was engaging in unfair labor practices within the meaning of Section 8 (a) (1)and Section 2 (6) and (7) of the Labor Management Relations Act, 1947, 61 Stat.136. herein called the Act.Copies of the complaint and the charge together withnotice of the hearing were duly served upon the parties.With respect to unfair labor practices the complaint alleges that the Respondentbeginning May 1951 has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.The Respondent'sanswer denies the commission of any unfair labor practices.Pursuant to notice, a hearing was held on September 8 and 10, 1952, at NewYork City before the undersigned, the Trial Examiner designated by the ChiefTrial Examiner.The General Counsel, the charging party, and the Respondentwere represented by counsel.Full opportunity to be heard, to examine and cross-examine the witnesses, and to introduce evidence bearing on the issues, wasafforded the parties.The parties did not present oral argument at the closeof the testimony.The Respondent has, but the General Counsel and the Unionhave not, filed a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent maintains an office and place of business in New York Cityat 38th Street and Fifth Avenue, the only operation involved in this proceeding,where it is engaged in retail merchandising as a department store.During 1951,the Respondent in the conduct of its business operations caused to be purchased,transferred, and delivered to the store involved, merchandise and other materialsvalued in'excess of one million dollars, of which approximately 33 percent wastransported to this store from States of the United States other than the Stateof New York. During the same period, the Respondent sold at the store in-volved merchandise valued in excess of one million dollars, of which approxi-mately 25 percent was transported from the store to States of the United Statesother than the State of New York.The undersigned finds that the Respondent isengaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATIONS INVOLVEDUnited Department Store Workers of America, CIO, is a labor organizationadmitting to membership employees of the Respondent.M. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The issuesThis proceeding arose in connection with the Union's attempted organizationat the Respondent's store beginning in May 1951, and continuing until about theend of the year.During the course of the Union's campaign the Respondentengaged in certain acts and conduct which the General Counsel alleges are vio-lations of the Act.Specifically, the General Counsel complains that the Re-spondent has from May 1951, interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by the Act by the following conduct:(a)Questioning its employees in regard to their membership in, sympathyfor, and activities on behalf of the Union. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Engaging in discussions with its employees concerning the activities ofthe Union among its employees, on the selling floor, during working hours,although the Respondent imposed limitations and restrictions upon theUnion's activities among the employees at the same time and place.(c)Prohibiting and preventing representatives of the Union from enter-ing the employees' cafeteria and other employee recreation areas and meet-ing and discussing union and concerted activities with the employees present.(d)Following, trailing, and engaging in surveillance of representativesof the Union.(e)Threatening employees with the withdrawal of benefits and privi-leges and the imposition of working rules upon employees, if the employeesselected the Union as their bargaining representative?(f) Imposing and enforcing a rule prohibiting solicitation of its employeesby representatives of the Union in the employees' restrooms and waitingrooms.2.The eventsAs already noted beginning in May 1951, the Union sought to organize theRespondent's employees.The Union had the aid of three nonemployee organ-izers.As a matter of daily routine when these organizers would enter the storeto carry on their organizing efforts and walk through the selling areas, theywould be followed by the regular plainclothes members of the Respondent'sprotection department staff whom the salespeople ordinarily rely upon for suchmatters as shoplifting.There were numerous occasions when the organizersappeared at nouselling areas where employees congregate on their free time andwhich areas are not open to the public such as the 11th floor which housesthe employee cafeteria, lounge, and recreation area.On these occasions theorganizers were excluded.For example, on one occasion when three organizerswere present on the 11th floor at the invitation of an employee discussingunion matters with this and other employees, the protection people appearedand escorted the organizers to the elevators of that floor explaining that theyhad to leave and that it did not matter that the organizers had been invited byan employee. It appears that the Respondent also enforced a practice of pro-hibiting solicitation of its employees by nonemployee organizers in employeerestrooms and waiting rooms.Early in the organizational efforts at the suggestion of the head of the protec-tion department he and the union organizers held a conference in his officesTheprotection department head stated to the organizers that they were violatingthe law and he did not want to have them arrested if they did not know whatthey were doing.He stated further that he wanted them to know that theywere not permitted on the 11th floor and in the nonselling areas such as wrap-ping desks, restrooms, waiting rooms, stockrooms, lounge, and the nonsellingspace immediately off the selling area or selling floor such as the small foyersentering the stockrooms in the shoe department, and that they had made nui-sances of themselves by entering these areas. The union people inquired why theyhad been followed by protection employees on the selling floor. The protectiondepartment head explained that that was what he wanted to get straightenedout and proposed that if the union people would undertake not to return to thenonselling areas he had mentioned, he would not have them followed on theselling floors.The union people declined the proposal and thereafter continuedtheir activities.The Respondent also continued its activities and when the union2The undersigned granted the Respondent's motion at the close of theGeneral Counsel'scase to dismiss this allegation for insufficiency of proof. ASSOCIATED DRY GOODS CORPORATION277organizers appeared on the selling floors they were followed by the protectionpeople and when the union organizers entered nonselling areas such as the11th floor they were escorted out of the area. The organizers' appearanceat the store was a daily matter during the course of the campaign.During the course of the organizing campaign the Respondent's supervisorsexpressed interest in their employees' views concerning the Union and voicedarguments against unionization.After a circular had been distributed on be-half of the Union naming Walter Wiszuk, a salesperson, as a member of theorganizing committee, he was questioned by several supervisors.Buyer OscarCarroll asked Wiszuk why he wanted a union and what benefits he could thusobtain.Newman Hamlet, assistant operating manager, in a conversation in hisoffice, also inquired of Wiszuk why he favored a union at the Respondent's placeof business.Mrs. Donnelly, director of training, also spoke to this employee inher office.She queried him as to why he wanted a union at the Respondent'sstore and what benefits he expected to obtain.Donnelly suggested to Wiszukthat he make an appointment with the first vice president, Van B. Simms, as hewould be better able to give Wiszuk additional information as to the benefitstheRespondent granted.On another occasion Wiszuk was questioned bybuyerWallace Smith.Wiszuk was called to Smith's office and Smith ques-tioned Wiszuk as to union activities, why he was interested in the Union, andwhat Wiszuk expected to gain by having a union.The subject of the Union arose between the Respondent's supervisors andanother salesman, Irwin Weiner.He and his service or section manager, RoyStohldrier, bad a discussion in the shoe department during working hours aboutunions, comparing conditions of employment with and without a union. Stohl-drier stated that he had worked at another store where they had a union andhe believed that if they had a union at the Respondent's store the spirit wouldbe gone and most likely they might lose some of the benefits they had such asby having a time clock installed.There were also general discussions held on the selling floor during workinghours during this period.Buyer Edward Schwartz engaged in a general dis-cussion concerning union matters on the selling floor with a group of the sales-people during working time for a period of about 15 minutes. The discussionwas carried on as some of the sales personnel engaged in their duties. Asalesperson would leave the group when necessary to perform his duties andreenter the discussion when he returned to the group.A similar general dis-cussion as to why some of the employees wanted a union was held with thesalespeople in about the center of the selling floor of the shoe department duringworking time. Involved were Vice-President and General Merchandise Man-ager Dawley who explained the things the Respondent did for the employeeswithout a union.This discussion lasted for about an hour and was carried onin the same manner as the Schwartz discussion with employees leaving as nec-essary to perform their sales duties and then reentering the discussion whenthe sale was completed.The record shows that although the Union found that because of the congesteaconditions at the close of business it was impractical to distribute literature atthe entrances of the Respondent's premises which are at 38th Street and FifthAvenue, New York City, at that time, the Union has been able to distribute lit-erature at the beginning of the working day.On November 21, 1951, sometime after the charge was filed in the instantproceedings, the Respondent wrote the Regional Office as follows :This is in response to your request for a statement as to our policy withreference to personal solicitations of members of our company. As I told257965-54-vol. 108-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou, we have not had a written or formal policy but our practice, as gen-erally set forth below, has been consistently followed.Except for a limited number of annual fund-raising campaigns, such asthe Red Cross and Greater New York Fund, we have not sanctioned per-sonal solicitations on store premises of any member of the company by an-other member, when either is on duty, or by an outsider at any time.Of course, we have not objected to nonbusiness contacts of a casualnature and short duration between members, even when one or both of themmay be on duty, or between a member and on outsider, when such a contactismade in an area where both persons are entitled to be and when it doesnot interfere with the job performance of the member or members involvedor any othermember.We have not sanctioned solicitations of any kind at any time in the por-tion of our 11th floor which is set apart for the benefit, comfort andrelaxation of members of the company.'Members may occasionally invitemembers of their families and personal friends to accompany them to thisareabut, as the cafeteria there is maintained for the benefit of companymembers and, in fact, is run at a loss, and the other facilities are dedicatedto the comfort and relaxation of all company members, abuse or too fre-quent use of this privilege is not permitted and, obviously, all guests areexpected to conduct themselvesas such.I trust that this is sufficient for your needs but, if not, I will attempt toanswer any questions that you may wish to ask.3. ConclusionsUnder the practice in the operation of its store, the Respondent has dividedits facilities into two parts, (1) the selling and publicareaswhere solicitationof employees for funds is prohibited, but nonbusiness contacts among fellowemployees, between employees and nonemployees of a casual nature, and of ashort duration while the employees are on duty, is permitted provided there isno interference with the employees' duties, and (2) the nonselling nonpublicareas such as the 11th floor cafeteria where nonemployees are permitted uponthe invitation of any employee if not engaged in too frequently. It appearsthat the Respondent's store is not very crowded and from the incidents duringwhich the supervisors were on the selling floor discussing unionization fromtheir point of view with salespeople, it is concluded that the salespeople are notat all times engaged with customers and time remains for other matters. TheAct does not require access to employees for organizational purposes in anyparticularmanner.The Respondent's practice, providing as it does for reason-able access to the employees by union organizers and by fellow employees, satis-fies the requirements of the statute. It follows then that the Respondent had aright by reasonable means to insist upon the Union's observance of its practice.Early in the organizational campaign at a meeting held at the suggestion ofthe protection department head, he informed the union organizers that he wouldwithdraw the protection people who were trailing the organizers on the sellingfloor if they would undertake not to enter the other areas from which they hadbeen repeatedly excluded.The Respondent, in enforcing its practice of pro-hibiting nonemployees in the areas other than the selling floors, such as the3 Counsel for the Respondent stated that fund-raising activities on behalf of the Amer-ican Red Cross is usually arranged for in the11thfloor cafeteria and is conducted byits own employees. ASSOCIATED DRY GOODS CORPORATION279small foyers immediately off the selling floors leading to the various stockrooms,had the choice of either posting protection people at these various locationsthroughout its premises or merely trailing the three organizers involved andthen excluding them when they entered a prohibited area. It is found that theRespondent adopted a reasonable means calculated to achieve a proper end.Had the Union been willing to accept the Respondent's practice, it would haveobtained access to the employees on the selling floor without having the negativingpresence of the Respondent's protection people.The Union would have thushad an opportunity of persuading employees to its views-an opportunity underthe practice which the Respondent utilized on the selling floor to persuadeemployees to its views. In accordance with these findings it will be recommendedthat the corresponding allegations of the complaint be dismissed.There remains for consideration the interrogation allegation.As has beenfound, afterWiszuk's name had been published as a member of the Union'sorganizing committee he was questioned on 4 different occasions by 4 differentofficials of the Respondent as to why he wanted a union at the Respondent'splace of business.For the reasons stated by the Board inStandard-Coosa-Thatcher Company,4the undersigned finds that the Respondent violated Section8 (a) (1) of the Act by interrogating Wiszuk as to why he wanted a union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned shall recommend that it cease and desist therefrom andfrom any like or related conduct and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record, theundersigned makes the following :CONCLUSIONS OF LAW1.United Department Store Workers of America, CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By interrogating as to the reasons for union interest and thus interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1).3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not engaged in any other violation of Section 8 (a) (1)of the Act as alleged.[Recommendations omitted from publication in this volume.]4 85 NLRB 1358,1358-1863.